DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25-44 are allowed.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a porous medium freely movable in said fluid passage, wherein said porous medium is capable of moving, relative to said housing, between a first position to open a space adjacent to said porous medium and a second position to close said space adjacent to said porous medium; and a pressure source in fluid communication with said fluid passage, wherein said pressure source is configured to: (i) direct fluid into said fluid passage through said space adjacent to said porous medium, wherein upon said fluid being directed into said fluid passage, said porous medium is positioned in said first position; and (ii) discharge said fluid from said fluid passage through said porous medium, wherein upon said fluid being discharged from said fluid passage, (1) said porous medium is positioned in said second position, thereby closing said space adjacent to said porous medium.


			
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798